Title: From George Washington to Clement Biddle, 13 August 1798
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 13th Augt 1798

Since my last to you I have received your letter of the 31st Ulto enclosing a Statement of the A/c betwn us—and have also received the Pictures and Books in good order.

When I sent Doctr Bartons Note to you, I accompanied it with information, that there was no other way of dealing with him than to obtain security for payment of the money at a future day—for if I was to bestow the epithet on him which he deserves it would not be a mild one. It is not the value of the money I regard, but to be imposed upon in such a way by a man who was an utter stranger to me is somewhat vexatious.
Some money being paid to Colo. Pickering by Judge Addison, for land I sold the decd Colo. Ritchie—I have requested Two hundred dollars thereof to be delivered to you, in discha: of my bal[anc]e—I am—Dr Sir—Yr Obedt

Go: Washington

